Filed 4/19/22 P. v. Price CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F082935
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF180819A)
                    v.

 CURTIS PRICE,                                                                            OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Sally
Espinoza, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       While facing felony assault and battery charges, Curtis Price (appellant) was found
incompetent to stand trial, unlikely to regain competency in the foreseeable future, and
ineligible for a conservatorship. Based on these findings, the trial court ordered appellant
released from confinement but denied his motion to dismiss the underlying charges.
       On appeal, appellant contends the trial court should have granted his motion to
dismiss because he was found unlikely to regain competency and ineligible for a
conservatorship. Respondent concedes the motion to dismiss should have been granted
but contends the appeal should be dismissed as taken from a nonappealable order. We
agree the order denying the motion to dismiss is not appealable, but in light of
respondent’s concession, we elect to treat the appeal as a petition for extraordinary relief,
and issue a writ of mandate directing the trial court to grant the motion to dismiss.
                                     BACKGROUND
       The Kern County District Attorney’s Office filed a criminal complaint charging
appellant with battery causing serious bodily injury (Pen. Code, § 243, subd. (d))1 and
assault with force likely to produce great bodily injury (§ 245, subd. (a)(4)). We need not
discuss the facts underlying appellant’s conviction in detail because they are not relevant
to this appeal.
       Appellant was arraigned in custody on May 7, 2020. At his next court appearance,
his trial counsel declared a doubt as to his competence to stand trial pursuant to section
1368, and the court suspended criminal proceedings. On July 10, 2020, the court found
appellant not competent to stand trial based on the report of a court-appointed mental
health examiner, and at the next court hearing, the court ordered appellant committed to
the state hospital.


1      All further statutory references are to the Penal Code unless otherwise indicated.


                                             2.
       On April 6, 2021, the trial court received a report pursuant to section 1370,
subdivision (b)(1) from the director of appellant’s treatment facility opining “there is no
substantial likelihood [appellant] will achieve trial competence in the foreseeable future.”
At the hearing on April 12, 2021, the parties stipulated to the report, and the court
referred appellant to the county conservator’s office for evaluation for a possible
conservatorship.
       On May 4, 2021, the conservator’s office submitted a report opining appellant
does not qualify for a conservatorship because he is not “gravely disabled” within the
meaning of Welfare and Institutions Code section 5008, subdivision (h)(1)(A). On
May 13, 2021, the court found appellant ineligible for a conservatorship and ordered him
released from custody.
       The next day appellant filed a motion to dismiss pursuant to section 1385,
contending the trial court was required to dismiss upon the finding he was unlikely to
regain competency and was ineligible for a conservatorship. Appellant further requested
the court dismiss the matter with prejudice, claiming refiling of charges would serve no
purpose. On June 3, 2021, the trial court denied the motion, stating: “I do think the
[c]ourt has discretion on whether or not this case should be dismissed. I don’t believe it’s
mandatory. On this one, I’m going to deny the request.”
       Based on the record before this court, appellant remains out of custody, and the
underlying criminal matter is still pending with no future court dates set.
                                       DISCUSSION
I.     This appeal is taken from a nonappealable order. However, we exercise our
       authority to treat the appeal as a petition for extraordinary relief.
       A.     Appealability.
       “ ‘It is settled that the right of appeal is statutory and that a judgment or order is
not appealable unless expressly made so by statute.’ ” (People v. Mazurette (2001) 24



                                               3.
Cal.4th 789, 792.) Appeals by criminal defendants are governed by section 1237, which
states, in pertinent part:

       “An appeal may be taken by the defendant from both of the following:

           “(a) … from a final judgment of conviction. A sentence, an order
           granting probation, or the commitment of a defendant for insanity, the
           indeterminate commitment of a defendant as a mentally disordered sex
           offender, or the commitment of a defendant for controlled substance
           addiction shall be deemed to be a final judgment within the meaning of
           this section….

           “(b) From any order made after judgment, affecting the substantial
           rights of the party.”
“Section 1237 thus establishes the general rule that a criminal defendant can appeal only
from final judgments and those orders deemed by statute to be final judgments.” (People
v. Mazurette, supra, 24 Cal.4th at p. 792.)
       Here, there has been no final judgment, as appellant has not been sentenced,
granted probation, or subjected to a commitment described in section 1237,
subdivision (a). Moreover, there is no statutory authority allowing a defendant to take an
appeal from the trial court’s interlocutory order denying the motion to dismiss. However,
appellant contends that the trial court’s order committing appellant to the state hospital
constitutes a final judgment, and the order denying his motion to dismiss is an appealable
postjudgment order affecting his substantial rights.
       In People v. Fields (1965) 62 Cal.2d 538, 542, our high court held that “an order
adjudicating the defendant to be [incompetent] and committing him to a state hospital
until [he regains competence] is appealable as a final judgment in a special proceeding.”
“The holding in Fields was based on Code of Civil Procedure former section 963,
subdivision 1, which authorized an appeal ‘from a final judgment entered in a special
proceeding.’ [Citation.] The currently applicable successor to this statute does not refer




                                              4.
to special proceedings and merely authorizes an appeal ‘[f]rom a judgment.’ (Code Civ.
Proc., § 904.1, subd. (a)(1).)” (People v. Christiana (2010) 190 Cal.App.4th 1040, 1045–
1046.) “However, the Supreme Court has held that ‘[t]he meaning is the same.’ ”
(People v. Christiana, at p. 1046, quoting Sullivan v. Delta Air Lines, Inc. (1997) 15
Cal.4th 288, 304.)
       Although a competency determination and commitment order is appealable as a
special proceeding, the scope of the appeal is limited to that proceeding. (People v.
Murphy (1969) 70 Cal.2d 109, 115.) In Murphy, our high court explained this limitation
in the analogous context of a commitment for narcotics addiction pursuant to Welfare and
Institutions Code former section 3051. There, the defendant pled no contest to marijuana
possession. (People v. Murphy, at p. 113.) Prior to sentencing, the People initiated
commitment proceedings, and the court found the defendant “in imminent danger of
addiction” and ordered him committed to a rehabilitation program. (Id. at pp. 113–114.)
On appeal, the defendant sought to challenge both the criminal conviction and the civil
commitment. (Id. at p. 114.) The court concluded the scope of the appeal was limited to
the civil commitment, stating: “But what he could not do—as [the] defendant has here
attempted—was to use his right to appeal from the order of civil commitment as yet
another vehicle to attack his criminal conviction. [Citations.] Both in form and in
substance, the civil commitment proceedings are wholly distinct from the criminal
prosecution. The commitment order is appealable only because it is deemed to be a final
judgment in a ‘special proceeding’ [citations], and the contours of that proceeding delimit
the scope of its review: ‘in such appeal he may base error only on the lack of jurisdiction
of the trial court to institute commitment proceedings or the invalidity of the proceedings
culminating in the order itself.’ ” (Id. at pp. 114–115, fn. omitted.) The court also
explained that review of the judgment of conviction would have been premature because
the defendant had not been sentenced. (Id. at p. 115.)



                                             5.
         The instant appeal is taken from an order denying a motion to dismiss a criminal
case. While the motion to dismiss is related to the consequences of the trial court finding
appellant incompetent to stand trial, it does not challenge the validity of those
proceedings. Therefore, the order denying the motion to dismiss is not appealable as part
of appellant’s competency proceedings because it does not fall within the scope of those
proceedings.
         B.     Extraordinary Relief.
         An appellate court must ordinarily dismiss an appeal taken from a nonappealable
order for lack of appellate jurisdiction. (Griset v. Fair Political Practices Com. (2001)
25 Cal.4th 688, 696; Efron v. Kalmanovitz (1960) 185 Cal.App.2d 149, 152.) “However,
a purported appeal from a nonappealable order may be treated by the appellate court as a
petition for extraordinary relief.” (Conlan v. Shewry (2005) 131 Cal.App.4th 1354,
1365.)
         While the power to treat an appeal as an extraordinary writ should not be exercised
“except under unusual circumstances” (Olson v. Cory (1983) 35 Cal.3d 390, 401), we
conclude such circumstances are present here. As explained below, respondent concedes
the trial court should have granted appellant’s motion to dismiss. Moreover, while this
appeal was pending, we informed the parties we were considering treating the instant
appeal as a writ petition and granted them leave to respond. In a responsive brief,
respondent requested the court treat the appeal as a writ petition “so that it may dispose of
the matter in a practical manner and in the interests of justice.”2 Considering
respondent’s concession and response, we conclude requiring appellant to dismiss the
appeal only to file a writ petition to achieve the same remedy would be “ ‘ “unnecessarily




2        Appellant did not file a response.


                                              6.
dilatory and circuitous.” ’ ” (Olson v. Cory, supra, 35 Cal.3d at p. 401.) Accordingly,
we treat the appeal as a petition for writ of mandate.
II.    We accept respondent’s concession and issue a writ of mandate directing the
       trial court to grant appellant’s motion to dismiss.
       Appellant and respondent agree the trial court should have granted appellant’s
motion to dismiss. Both parties rely on People v. Quiroz (2016) 244 Cal.App.4th 1371,
1377, which states that after a defendant is returned to the trial court upon a finding of no
substantial likelihood of recovering mental competence, “the trial court may determine
only whether to initiate Murphy conservatorship proceedings, dismiss the charges against
the defendant and order him released from confinement, or dismiss the charges and
initiate other appropriate commitment proceedings under the [Lanterman-Petris-Short]
Act.” Under this framework, the trial court was required to dismiss the case because
appellant was found ineligible for a conservatorship. Therefore, in light of Quiroz, we
accept respondent’s concession and issue a peremptory writ of mandate directing the trial
court to grant appellant’s motion to dismiss.
       We clarify that our grant of relief does not extend to appellant’s request in the trial
court to dismiss with prejudice. As noted above, in appellant’s motion to dismiss, he
made the additional request that the trial court “bar the prosecution from refiling charges
in the future.” Appellant does not renew this request on appeal, and we are unaware of
any authority compelling such a remedy.
                                      DISPOSITION
       Treating the instant appeal taken from the trial court’s June 3, 2021, order denying
appellant’s motion to dismiss as a petition for writ of mandate, let a peremptory writ of
mandate issue directing the trial court to vacate its order denying the motion to dismiss
and issue a new order granting the motion to dismiss. The trial court’s order dismissing




                                              7.
the action shall be without prejudice to the People refiling charges pursuant to section
1387.

                                                                        LEVY, Acting P. J.
WE CONCUR:



POOCHIGIAN, J.



SNAUFFER, J.




                                             8.